DETAILED ACTION
	This detailed action replaces the previous detailed action of the Notice of Allowability mailed May 17, 2022 to correct a typographical error in the Examiner’s Amendment to claim 11 (missing dependency). Aside from the correction to claim 11, the remainder of the detailed action is the same as previously mailed.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Urcia on May 11, 2022.
The application has been amended as follows: 
IN THE CLAIMS
Replacement claims: replace claims 1, 3-7, 9-15, & 17-21 as set forth below.
1. 	A handheld portable prayer device, comprising: 
a display device configured to playback selected content comprising for audio, visual, and audiovisual content; 
an input device configured to enable a user to input device settings and selected content; 
at least one memory device configured to store the content to be selected; 
at least one processor, by executing computer-readable instructions stored on the at least one memory device, configured to execute content selection, content playback, and playback setting functions selected through the input device; and 
a power source, 
wherein said memory is configured to at least store passages from a sacred text and prayers, and further to store audio, visual, and/or audiovisual multimedia files input by the user, including names and/or pictures of a deceased person, and/or user-recorded messages related to the deceased person, wherein the stored passages and prayers include at least one preloaded passage or prayer dedicated to the deceased person, 
wherein the handheld portable prayer device is configured: 
(a) to be held in the user's hand and carried by the user to enable the prayer device to immediately playback any of the stored passages and prayers, and 
(b) to be left unattended at a burial place of the deceased person to autonomously playback, at times and dates selected by the user through the input device, the at least one preloaded passage or prayer dedicated to the deceased person, and at least one of the audio, visual, and/or audiovisual multimedia files input by the user in order to commemorate or mourn the deceased person without a living person having to be physically present at the burial place, 
wherein said input device includes a touch screen that also serves as a visual display, said processor controlling the touch screen to (i) display at least one list of the audio, visual, and/or audiovisual multimedia files, user-recorded messages, and stored passages and prayers, (ii) enable the user to select the audio, visual, and/or audiovisual multimedia files, user-recorded messages, and passages and prayers from the list of the audio, visual, and/or audiovisual multimedia files, user-recorded messages, and passages and prayers for future playback, and (iii) enable the user to select at least one future time and date at which the selected audio, visual, and/or audiovisual multimedia files, user-recorded messages, and passages and prayers are to be played back, and 
wherein said processor is further configured to playback the selected at least one of said passages and prayers robotically and without intervention by the user or any other living person at the times and dates selected by the user of the device, said times and dates including times and dates when said portable prayer device is unattended by the user or any other living person.

3. 	The handheld portable prayer device of claim 1, further comprising a digital signal processor, amplifier, and output for audio and audiovisual playback.

4. 	 The handheld portable prayer device of claim 1, wherein said processor is configured to execute a recitation function of reciting said passages and prayers in synchronism with a text display.  

5. 	The handheld portable prayer device of claim 4, wherein said recitation function includes an option of selecting prerecorded voices and/or reciters for audio or audiovisual playback.  

6. 	The handheld portable prayer device of claim 1, wherein said passages are selectable by chapter and verse of the sacred text.  

7. 	The handheld portable prayer device of claim 1, wherein multiple versions of said sacred text and/or said prayers are stored in said at least one memory device.  

9. 	 The handheld portable prayer device of claim 7, wherein the at least one memory device is configured to further store recordings of religious significance, wherein said recordings of religious significance include translations in different languages.  

10. 	 The handheld portable prayer device of claim 7, wherein said multiple versions include versions selectable by publication name, reference, religion, denomination, or sect.  

11. 	 The handheld portable prayer device of claim 1, wherein said at least one memory device further includes writings, presentations, and/or displays associated with a sacred text, religious teachings, vocal and/or musical presentations, commemorative material, and/or information on religious rites and ceremonies.  

12. 	The handheld portable prayer device of claim 1, wherein said at least one memory device further stores files related to the deceased person, including at least one of data on the deceased, prayers, messages, photos, and/or favorites of the deceased, wherein the handheld portable prayer device is adapted to be mounted, embedded or fixed to tomb stones, coffins, a mausoleum, or next to barrel locations on a platform, pedestal or understructure.  

13.	The handheld portable prayer device of claim 1, wherein said processor is further configured to carry out a Quibla direction indication function.  

14.	The handheld portable prayer device of claim 1, wherein said processor is further configured to alert the user of daily prayer times for the Islamic faith.  

15.	A method of controlling a prayer device to playback selected content at user-selectable times and dates, the prayer device including a display device configured to playback selected content comprising audio, visual, and audiovisual content, an input device including a touch screen that also serves as a visual display configured to enable a user to input device settings and selected content, at least one memory device configured to store content to be selected and further configured to at least store passages from a sacred text and prayers, at least one processor, and at least one power source, the method comprising:
causing the at least one processor, via computer-readable instructions stored on the at least one memory device, to execute content selection, content playback, and playback setting functions selected through the input device, 
causing the at least one processor, via the computer-readable instructions, to control the input device to display a graphical list on the visual display of stored passages from the sacred text and prayers for playback; 
using the input device to select content as the selected content, the selected content comprising passages from the sacred text and prayers from the displayed list of stored passages from the sacred text and prayers
using the input device to select additional content, stored on the at least one memory device, to be included in the selected content comprising additional types of audio, visual, and/or audiovisual content selected from the group consisting of: a religion or reference book, a reciter or reader voice, wills, music, family trees, life's lessons, favorite music or songs of a decedent, pictures or photos of family albums, favorite prayer of the decedent, accomplishments of the decedent, national holidays, and user-recorded audio or video; 
using the input device to select at least one future time and date at which selected content is to be played back; 
leaving the prayer device unattended at a burial place of a deceased person and automatically playing back, without intervention by the user or any other living person, the selected content at the selected future time and date in order to commemorate or mourn the deceased person without the user or any other living person having to be physically present at the burial place; and
when the prayer device is not left unattended at the burial place of the deceased person, the prayer device is configured to be held by the user’s hand and carried by the user to enable the prayer device to immediately play back any of the selected content.
  
17.	The handheld portable prayer device of claim 5, wherein said recitation function for Muslim religion includes selecting prerecorded voices of reciters of sacred text of Al Qur'an Kareem using such recordings of audio and audiovisual by Clerk/Sheikh/Qari/Muj awwads.  

18.	The handheld portable prayer device of claim 1, wherein electronic copies of said sacred text, prayers and other recordings of religious significance are stored in said at least one memory device.  

19.	The handheld portable prayer device of claim 11, wherein said at least one memory device further stores Al Qur'an Kareem, prayers of different occasions, petitions, blessings, and further includes utterance 99 names of Allah, "Thikers" Remembrances, "Aawzah" Mantra, "Munaj at" Implorations to Allah (God), narrated Hadith, teachings, "Heriz supplication" Shields, "Azan" a call to ritual prayer, religious stories, musical presentations, and/or information on religious rites or ceremonies, commemorative material and other materials of religious significance to the Islamic faith.  

20.	The handheld portable prayer device of 11, wherein said at least one memory device further stores interpretations of sacred books in full or limited to chosen articles.  

21.	A handheld portable prayer device configured to be carried to and left by a user at a burial place of a deceased person, and to autonomously playback prayers, holy text recitations, holiday observances, and recorded video or audio files related to the deceased person in order to commemorate or mourn the deceased person without the user having to be physically present at the burial place, comprising: 
a display device configured to playback selected content comprising audio, visual, and audiovisual content; 
an input device configured to enable a user to input device settings and selected content; 
at least one memory device configured to store content to be selected; 
at least one processor, by executing computer-readable instructions stored on the at least one memory device, configured to execute content selection, content playback, and playback setting functions selected through the input device; and 
a power source, 
wherein said at least one memory device is configured to at least store (a) preloaded passages from a sacred text and prayers, and (b) audio, visual, and/or audiovisual multimedia files input by a user, the input audio, visual, and/or audiovisual multimedia files including names and/or pictures of the deceased person, and/or user-recorded messages related to the deceased person, 
wherein the handheld portable prayer device is configured to handheld by a user, and to enable a user: 
(c) to immediately play back any of the preloaded and stored passages and prayers in response to input at the input device by a user when the handheld portable prayer device is not left unattended at the burial place, and 
(d) to leave the handheld portable prayer device unattended at the burial place to play back, at the times and dates selected by the user, the audio, visual, and/or audiovisual multimedia files input by the user, 
wherein said input device includes a touch screen that also serves as a visual display, said processor controlling the input device to (i) display at least one list of the audio, visual, and/or audiovisual multimedia files, user-recorded messages, and preloaded and stored passages and prayers, (ii) enable the user to select the audio, visual, and/or audiovisual multimedia files, user recorded messages, and preloaded and stored passages and prayers from the list of audio, visual, and/or audiovisual multimedia files, user-recorded messages, and preloaded and stored passages and prayers for integration and future playback, and (iii) enable the user to select at least one future time and date at which the selected audio, visual, and/or audiovisual multimedia files, user-recorded messages, and preloaded and stored passages and prayers are to be played back, and 
wherein said processor is further configured to playback the selected audio, visual, and/or audiovisual multimedia files input by a user, robotically and without intervention by the user or any other living person at times and dates selected by the user of the portable prayer device, said times and dates including times and dates when said handheld portable prayer device is unattended by the user or any other living person.   

REASONS FOR ALLOWANCE
Claims 1, 3-7, 9-15, & 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough search of the prior art fails to disclose any reference or references, taken alone or in combination, that teach or otherwise reasonably suggest the invention as set forth in at least independent claims 1, 15, & 21. While the prior art discloses a number of playback devices pertaining to burial sites, tomb stones, coffins, and the like, the prior art fails to reasonably make obvious the entirety (i.e. the explicit combination of all limitations in the manner set forth) of the inventions as claimed in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715